Citation Nr: 1128427	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his mother-in-law


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 2002 to June 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In January 2010, a travel board hearing was held before the undersigned Veterans Law Judge in Nashville, Tennessee.  A transcript of the hearing is associated with the Veteran's claims file.  

In May 2010, the issue of service connection for bilateral shoulder disorders was remanded for additional development.  By rating decision dated in April 2011 service connection for recurrent tendonitis of the left shoulder was granted.  The issue of service connection for a right shoulder disorder was returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran sustained a right shoulder injury in service, but did not experience chronic symptoms of a right shoulder disorder during service.  

2.  The Veteran has not experienced continuous symptoms of a right shoulder disability since discharge from service.  

3.  A partial thickness rotator cuff tear, tendonitis, and mild degenerative joint disease of the right shoulder is not manifested during service or within one year thereafter.  

4.  The currently demonstrated right shoulder disability of partial thickness rotator cuff tear, tendonitis, and mild degenerative joint disease of the right shoulder is not related to service, including to the right shoulder disorder injury in service.  


CONCLUSION OF LAW

A right shoulder disorder was neither incurred in nor aggravated by service, nor may degenerative joint disease of the right shoulder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An August 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in September 2006 and, pursuant to remand by the Board in January 2011.  These examinations, particularly the January 2011 examination ordered by the Board, are found to be adequate for rating purposes.  In this regard, it is noted that the examiner in January 2011 reviewed the Veteran's medical history and complaints, made clinical observations, and rendered an opinion regarding whether the currently demonstrated right shoulder disability is related to the Veteran's service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

Service Connection for a Right Shoulder Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is seeking service connection for a right shoulder disorder that he contends he sustained in an injury that occurred during service.  In testimony during a January 2010 Board personal hearing, the Veteran stated that he had sustained the injury when the truck in which he was riding was hit by an enemy mine causing him to fall 12 feet.  He further stated that the recoil from firing a rifle would aggravate the right shoulder injury.  The Board accepts the Veteran's testimony of right shoulder injury in service.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

Nevertheless, the Board finds that the preponderance of the evidence is against the claim.  The Veteran did not experience chronic symptoms of a right shoulder disorder during service.  Review of the service treatment records does not show complaints or manifestations of a right shoulder disorder.  On examination for separation from service, the Veteran reported pain in the left shoulder only with swimming and overhead movements.  

The evidence also shows that the Veteran did not experience continuous symptoms of a right shoulder disability since discharge from service in June 2006.  On examination by VA in September 2006, the diagnosis was bilateral shoulder popping, with no objective findings.  VA treatment records dated through January 2008 do not include evidence of a chronic right shoulder disorder or of degenerative joint disease of the right shoulder.  

The Board further finds that the weight of the evidence demonstrates that the currently demonstrated right shoulder disability of partial thickness rotator cuff tear, tendonitis, and mild degenerative joint disease of the right shoulder is not related to service, including to the right shoulder disorder injury in service.  On January 2011 VA examination, the Veteran related his history of right shoulder injury during service.  X-ray studies of the right shoulder were normal, but the examination report reported the results of a March 2011 MRI study showed partial thickness tear at the anterior portion of the distal supraspinatus tendon with fraying of the bursal surface fibers and mild tendinopathy of the distal infraspinatus.  Mild degenerative hypertrophic changes of the AC joint were also noted and diagnosed.  

The January 2011 VA examiner rendered an opinion that the Veteran's current right shoulder disability was less likely than not related to service.  The rationale given was that there was a lack of documentation of complaint or abnormalities of the right shoulder, particularly on the report of examination performed one year after the Veteran stated that the injury occurred.  It was notable to the examiner that the examination report noted left shoulder pain at that time.  (As noted, service connection was established for a left shoulder disability.)  The examiner reasoned that, if the Veteran had had significant right shoulder pain at that time, it would have been noted by the examiner.  

The Veteran's service treatment records do not include complaints or manifestations of a right shoulder disorder during service and, while the Veteran had complained that he has had right shoulder pain since service, there is no objective evidence of a shoulder disorder until the January 2011 VA examination.  The January 2011 VA examiner rendered an opinion that it was less likely than not that the right shoulder disability, that was shown on MRI study to be a split thickness tear, tendonitis, and mild degenerative joint disease were related to the Veteran's period of active duty.  His reasoning, essentially that if the Veteran had had a chronic disorder of the right shoulder at the time of the separation examination, he would have complained of right shoulder pain as he did the left, is sound.  As such, there is no basis for the establishment of service connection for a right shoulder disorder in the record.  Such a disorder was not manifested in service or until several years thereafter, and is not shown to have been the result of an in-service injury or disease.  Under these circumstances, the claim must be denied.  


ORDER

Service connection for a right shoulder disorder is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


